Citation Nr: 0411315	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder claimed as being proximately due to or the result of 
service-connected disability from right (major) thoracic outlet 
syndrome with right long thoracic nerve palsy.

2.  Entitlement to service connection for fibromyalgia syndrome 
claimed as being proximately due to or the result of service-
connected disability from right (major) thoracic outlet syndrome 
with right long thoracic nerve palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from June 1992 to October 
1993.

This matter came before the Board of Veteran's Appeals (Board) on 
appeal from March and April 1999 rating decisions.  A notice of 
disagreement was received in March 2000 and a statement of the 
case was issued in October 2002.  The appeal was perfected in 
December 2002.  

A review of the claims file reflects that in correspondence from 
the veteran in May 1998, July 1998 and February 1999, he may be 
attempting to raise additional claims for VA benefits.  This is 
referred to the RO for clarification and appropriate action.  


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if any 
further action is required on the veteran's part.

The claims file contains evidence that the veteran has disability 
from a cervical spine disorder and fibromyalgia.  He contends that 
such disability is secondary to his service-connected disability 
from right (major) thoracic outlet syndrome with right long 
thoracic nerve palsy.  There is medical evidence in the form of 
letters from private physicians that supports his claim.  However, 
the claims file also contains an opinion written by a physician 
who conducted an examination for VA to the effect that the 
veteran's complaints of generalized body aches, joint pain and 
increased fatigue, although related to fibromyalgia, are not 
related to his service-connected disabilities.

The veteran indicated in the Notice of Disagreement he filed in 
March 2000 that he had received treatment at the VA medical 
centers (VAMC) in Fresno, California, and Palo Alto, California.  
The claims file contains records dated through February 2000 from 
the VA medical center at Palo Alto.  Although the record shows a 
computer generated request for treatment records from the Fresno 
VAMC, the claims file does not indicate that such records were 
obtained by the regional office that requested them or by the RO 
from which this appeal has been certified.  Nor does the claims 
file contain documentation of continued efforts to obtain such 
records, or a finding that further efforts to obtain such records 
would be futile.  VA must obtain such records, or if failing to do 
so after determining that further attempts would be futile, notify 
the veteran of its inability to obtain such records.  38 C.F.R. § 
3.159(c)(2),(e) (2003).

Under 38 U.S.C.A. § 5103A(d)(1) (West 2002), VA must provide a 
medical examination or obtain a medical opinion in compensation 
claims when such an examination or opinion is necessary to make a 
decision on the claim.  Fulfillment of the VA's statutory duty to 
assist the veteran includes the conduct of a thorough and 
contemporaneous medical examination which takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green v. 
Derwinsky, 1 Vet. App. 121 (1991).

The veteran was apparently scheduled for a VA examination in 
connection with this claim in February 2001, but he was unable to 
attend because he was out of the country.  As recently as November 
2002, he advised he was willing to report for another examination.  
He has not been afforded the requested examination and has shown 
good cause for not reporting for previously scheduled 
examinations.  38 C.F.R. § 3.655 (2003).

The veteran has submitted directly to the Board records of medical 
treatment that he has received since his claims were considered by 
the RO.  Although his representative indicated that the veteran 
waived consideration of such evidence by the RO, the veteran 
submitted a statement dated in April 2003 in which he objected to 
transfer of his file to the Board prior to readjudication of his 
claims by the RO.  The records submitted by the veteran and 
records that may be obtained pursuant to this remand may be 
significant concerning the medical opinion the veteran has 
requested.  Such records, and the other evidence generated 
pursuant to this remand, should be available to and reviewed by 
the VA examiners, and considered by the RO in its readjudication 
of the veteran's claims.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to cooperate in 
the development of his claims.  The consequences of failure to 
report for VA examination without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should obtain the names and addresses of all medical 
care providers (VA, private or other) that have treated or 
examined the veteran for a cervical spine disorder and/or for 
fibromyalgia since his claim was filed in March 1999.  The veteran 
should be requested to provide the approximate dates of treatment.  
The RO should take all necessary steps to obtain any pertinent 
records (clinical notes and treatment summaries) that are not 
currently part of the claims folder and associate them with the 
claims folder.  The RO should obtain legible copies of all records 
of the veteran's medical treatment at the VA outpatient clinic in 
Fresno, California, and any other records of medical treatment 
identified by the veteran or apparent from the claims folder.  All 
efforts to obtain these records should be fully documented.  

2.  The RO must review the claims file and ensure that all 
notification and development action required 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 and 38 C.F.R. § 3.159 are fully complied 
with and satisfied. 

3.  The veteran should be afforded appropriate VA medical 
examinations to determine the nature and etiology of his claimed 
disabilities from a cervical spine disorder and fibromyalgia.  The 
claims folder should be made available to and reviewed by the 
physician(s) who conducting the examination(s).  The physician 
should express an opinion whether it is likely (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or unlikely (i.e., probability less 
than 50 percent) that the veteran incurred a cervical spine 
disorder in service or that his disability from a cervical spine 
disorder is proximately due to or the result of his service-
connected disability from right (major) thoracic outlet syndrome 
with right long thoracic nerve palsy.  The examiner should also 
express an opinion whether it is likely (i.e., probability greater 
than 50 percent), at least as likely as not (i.e., probability of 
50 percent), or unlikely (i.e., probability less than 50 percent) 
that the veteran incurred fibromyalgia in service or that his 
disability from fibromyalgia is proximately due to or the result 
of his service-connected disability from right (major) thoracic 
outlet syndrome with right long thoracic nerve palsy.  The 
examiner(s) should discuss the relationship, if any, between the 
veteran's claimed disabilities and any injuries he sustained in 
any automobile accident after his separation from service.  A full 
explanation of the rationale that is the basis of the conclusions 
expressed should be provided.

4.  The RO should again review the record and readjudicate the 
claims for entitlement to service connection for a cervical spine 
disorder and fibromyalgia.  If any benefit sought on appeal 
remains denied, the appellant and the appellant's representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



